Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	
	Claims 1, 4, 6-8 and 10-16 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotating device comprising: a motor; a gear configured to transmit rotation of the motor to an external device; and 
a sensor [7] including a sensor part [70] and a housing [72] that accommodates the sensor part, wherein a casing that accommodates the motor, the gear, and the housing, wherein the sensor is capable of detecting a rotational speed or a rotational angle of the gear, the gear includes a recess in a rotational axis direction of the gear, the recess [50] including a bottom and an inner wall surface and an opening surrounded by the inner wall surface, and a part of the housing is accommodated in the recess, the sensor part comprises: a contacting part; and a substrate provided with a contacted part configured to be electrically connected to said external device, and a first connection terminal including one end portion configured to be electrically connected to the substrate and another end portion configured to be electrically connected to said external device, the contacting part [75] is located in the part [72] of the housing [72] accommodated in the recess in the rotational axis direction of the gear, the contacting part is disposed in the gear side with respect to the substrate [73], the another end portion of the first connection terminal extends toward a direction away from a bottom of the recess [50], as in claim 1; or,
the gear includes a recess [50] in a rotational axis direction of the gear, the recess including a bottom and an inner wall surface and an opening surrounded by the inner wall surface, and a part [72] of the housing is accommodated in the recess [50], the gear is an output gear, the rotating device comprises a transmission gear configured to transmit the rotation the housing [72] is disposed between the large diameter portion of the transmission gear [62] and the output gear [5], as in claim 10.
	
The above paragraph with pictorial reference numbers are only for explaining reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834